Title: To George Washington from Benjamin Harrison, 25 February 1781
From: Harrison, Benjamin
To: Washington, George


                        
                            My Dear General
                            25 Feby 1781.
                        
                        I wrote you on the sixteenth a letter on the business I was sent on but supposing you were gone from Camp I
                            did not send it on till now, which will make my appology for the Delay—Cornwallis is advancing fast into our Country, a
                            letter from Gen. Greene tells us he was retiring before him not being strong enough to fight him tho’
                            he is only about 2500 Strong; Green has passed the Stanton where I hope he will be immediately joined by such numbers of
                            militia, as will soon do my Lords business, he has destroyed all his Waggons and baggage, for which reason he has no hopes
                            even of subsistance but in success, even a delay of which will ruin him, Green acts with prudence and I dare say will
                            bring on his destruction which may God send; I suppose this furious Lord expects to be joind by Arnold but in this he must
                            be disappointed as he is block’d up by French men of War to prevent his getting up Jas River and Barron Stuben is before
                            him with 2700 men besides what he may collect on the alarm the defiles in the way are many, and such that I think he
                            cannot pass them—I have now my dear Sir an interesting subject to say a few words on which I know your goodness will
                            attribute to my Love for you and your family Some Gentn of the last Assembly proposed to apply to that body for assistance
                            to your Mother, who they said was in great want, owing to the heavy taxes she was oblig’d to pay; I took the liberty to
                            put a stop to this supposing you would be displeas’d at such an application, I make no doubt but the
                            assembly would readily grant the request, and it now only rests with you to say whether it shall be
                            made or not. My Compliments to your good Lady and my friends in your family—I am Dear Sir with every sentiment of esteem
                            and friendship your affect. and most Obedient Hble Servt
                        
                            Benja. Harrison
                        
                        
                            p.s. It appears to me that Green must have mistaken the Dan River for the Staunton that being the
                                southern branch of Roanoke—Just out on my return on wednesday morg next.
                        

                    